DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on February 2, 2021 with respect to amended independent claim 1 has been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The independent claims 1, 15, 29 and 30 have not overcome the claim rejections as shown below.
Claims 1-15 and 17-30 are pending.
Claim 16 was canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Ma fails to disclose or suggest at least “determining, based on receiving a slot format indicator, a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; determining, based on the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of second set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible”. Based on the amended features, further search was conducted, resulting in the new ground of rejection presented below in the Office Action.

Therefore, based on the new ground of rejection presented below, the amended independent claim 1 is rendered unpatentable. Independent claims 15, 29 and 20 recite similar distinguishing features as claim 1, therefore are rendered unpatentable similarly as claim 1. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 15 and 30 are objected to because of the following informalities:  
Claim 15 recites in line 10 “within a slot” and it should be “within the slot”.
Claim 30 recites in line 14 “within a slot” and it should be “within the slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15, 17-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0275417), hereinafter “Takeda”.

As to claim 15, Takeda teaches a method for wireless communication (Takeda, [0008], Fig. 19, a radio communication method in a wireless system including a base station (BS) and a user equipment (UE)), comprising: 
determining, based on transmitting a slot format indicator, a first slot format for communications of a first cyclic prefix (CP) type in a slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE receives a slot format information (SFI) from the BS and determines the slot pattern of a reference numerology of one BWP (i.e. BWP0 and BWP1), where the numerology is a cyclic prefix length. The reference numerology refers to a reference cyclic prefix length (i.e. NCP). The BS uses the SFI to determine the communications (downlink, uplink, etc.) between the BS and the UE), wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP (i.e. BWP0 and BWP1) indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
determining, based on the first slot format, a second slot format for communications of a second CP type in the slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the numerology is a cyclic prefix length. The other numerology refers to a different cyclic prefix length (i.e. a CP length different from NCP). Similarly, the BS uses the SFI to determine the communications (downlink, uplink, etc.) between the BS and the UE), wherein the second slot format indicates, for each of second set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
multiplexing, within a slot, a first communication, based on the first CP type and a second communication based on the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink communication of the numerology for BWP2 is multiplexed in the frequency domain with the downlink communication of the numerology for BWP0 and BWP1 in the slot. The numerology for BWP2 includes a different CP length than the numerology for BWP0 with NCP); and 
transmitting, within the slot, the first communication, based on a first timeline corresponding to the first CP type and the first slot format (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives from the BS a downlink communication in different symbols according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1). The slot pattern of the reference numerology includes the reference cyclic prefix length (i.e. NCP)), and the second communication based on a second timeline corresponding to the second CP type and the second slot format (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives from the BS a downlink communication in different symbols according to the slot pattern of the numerology BWP2. The slot pattern on the numerology BWP2 includes a different CP length than the NCP).

As to claim 17, Takeda teaches wherein determining the second slot format is further based on transmitting a second slot format indicator (Takeda, [0091], [0098], Fig. 6B, [0100]-[0101], the UE determines the slot pattern of other numerologies (BWP2) based on the SFI3 received from the base station).

As to claim 18, Takeda teaches wherein determining the second slot format comprises determining the second slot format to comply with the first slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern of other numerologies (BWP2) is determined based on the slot pattern of the reference numerology) such that: 
one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink (D) symbols in the slot pattern for BWP0 and BWP1 overlap in the time domain with the downlink (D) symbols in the slot pattern for BWP2); and 
one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the uplink (U) symbols in the slot pattern for BWP0 and BWP1 overlap in the time domain with the uplink (U) symbols in the slot pattern for BWP2).

As to claim 19, Takeda teaches wherein determining the second slot format comprises interpolating the second slot format from the first slot format based on the second timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern of other numerologies (BWP2) is determined based on the slot pattern of the reference numerology, where the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1) which is associated with the BWP2 and its slot pattern).

As to claim 20, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as the one or more second slot format downlink symbols based on determining the overlap in the time domain with the one or more first slot format downlink symbols in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. A “D” symbol in the slot pattern of the reference numerology (BWP0 and BWP1) is converted into “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain).

As to claim 21, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as the one or more second slot format uplink symbols based on determining the overlap in the time domain with the one or more first slot format uplink symbols in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. A “U” symbol in the slot pattern of the reference numerology (BWP0 and BWP1) is converted into “U, U” symbols in the slot pattern for BWP2, based on the overlap in the time domain).

As to claim 22, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as one or more second slot format flexible symbols based on determining an overlap in the time domain with one or more first (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. “U” and “D” symbols in the slot pattern of the reference numerology (BWP0 and BWP1) are converted into “U, U” and “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain. As shown in Fig. 1A, the symbols are configured as DL or UL. Additionally, GP can be configured as U or D).

As to claim 23, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as one or more second slot format reserved symbols based on determining an overlap in the time domain with both a first format downlink symbol and a first format uplink symbol in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. “U” and “D” symbols in the slot pattern of the reference numerology (BWP0 and BWP1) are converted into “U, U” and “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain).

As to claim 24, Takeda teaches wherein determining the second slot format comprises determining a second slot format indicator indicated as compatible with the first slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 3, [0075]-[0078], [0084], Figs. 6A-6B, [0093]-[0102], the slot pattern of other numerologies (BWP2) is determined based on the slot pattern of the reference numerology indicated in the SFI. Additionally, other SFI is determined for the slot pattern of BWP2, where the slot pattern of BWP2, BWP1 and BWP0 overlap in the time domain).

As to claim 25, Takeda teaches further comprising transmitting an indication of the second slot format (Takeda, [0091], [0098], Fig. 6B, [0100]-[0101], the UE determines the slot pattern of other numerologies (BWP2) based on the SFI3 received from the base station). 

As to claim 26, Takeda teaches further comprising transmitting a configuration comprising one or more rules for interpolating the second slot format based on the first slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 3, [0075]-[0078], [0084], the UE receives the SFI and also receives a table from the BS, where both indicate how to interpret the SFI in order to obtain the slot pattern for different BWPs. The slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1)).

As to claim 27, Takeda teaches wherein transmitting the first communication and the second communication comprises defining one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format (Takeda, Figs 1A-1B, [0042]-[0049], Figs. 2B, 4, 5, 11, a guard period or GP is included in the slot patterns for the BWPs between the symbols of the different BWPs during the communications, where the GP is used to switch between DL and UL, and no communication is performed).

As to claim 28, Takeda teaches wherein transmitting the first communication is based on a first subcarrier spacing associated with the first CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication from the BS according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1), where the downlink communication for the BWP0 is performed with a subcarrier spacing of 15 kHz associated with the numerology having a cyclic prefix length (i.e. NCP)), and transmitting the second communication is based on a second subcarrier spacing associated with the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication from the BS according to the slot pattern of the different numerology of the BWP2, where the downlink communication for the BWP2 is performed with a subcarrier spacing of 30 kHz associated with the numerology having a different cyclic prefix length than NCP), wherein the first subcarrier spacing is different than the second subcarrier spacing (Takeda, [0003], [0037], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the BWP0 and BWP2 comprise different subcarrier spacings, such as 15 kHz for BWP0 and 30 kHz for BWP2). 

As to claim 30, Takeda teaches an apparatus for wireless communication (Takeda, [0008], Figs. 20-21, Fig. 24, [0244], a base station (BS) performing a radio communication method), comprising: 
a transceiver (Takeda, Figs. 22-24, [0244], [0252], the BS includes a communication apparatus 1004 to transmit and receive radio communications); 
a memory configured to store instructions (Takeda, Figs. 20-21, Fig. 24, [0244]-[0251], the BS includes a memory and storage to store software (program)),; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to (Takeda, Figs. 20-21, Fig. 24, [0244]-[0251], the BS includes a processor 1001 that is connected with the communication apparatus, memory, and storage, in order to execute the stored software and perform the functions of the BS): 
(Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE receives a slot format information (SFI) from the BS and determines the slot pattern of a reference numerology of one BWP (i.e. BWP0 and BWP1), where the numerology is a cyclic prefix length. The reference numerology refers to a reference cyclic prefix length (i.e. NCP). The BS uses the SFI to determine the communications (downlink, uplink, etc.) between the BS and the UE), wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP (i.e. BWP0 and BWP1) indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
determine, based on the first slot format, a second slot format for communications of a second CP type in the slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the numerology is a cyclic prefix length. The other numerology refers to a different cyclic prefix length (i.e. a CP length different from NCP). Similarly, the BS uses the SFI to determine the communications (downlink, uplink, etc.) between the BS and the UE), wherein the second slot format indicates, for each of second set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
multiplex, within a slot, a first communication based on the first CP type and a second communication based on the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink communication of the numerology for BWP2 is multiplexed in the frequency domain with the downlink communication of the numerology for BWP0 and BWP1 in the slot. The numerology for BWP2 includes a different CP length than the numerology for BWP0 with NCP); and 
transmit, within the slot, the first communication, based on a first timeline corresponding to the first CP type and the first slot format (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives from the BS a downlink communication in different symbols according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1). The slot pattern of the reference numerology includes the reference cyclic prefix length (i.e. NCP)), and the second communication based on a second timeline corresponding to the second CP type and the second slot format (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives from the BS a downlink communication in different symbols according to the slot pattern of the numerology BWP2. The slot pattern on the numerology BWP2 includes a different CP length than the NCP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0275417), hereinafter “Takeda” in view of Frenger et al. (US 2015/0358983), hereinafter “Frenger”.

As to claim 1, Takeda teaches a method for wireless communication (Takeda, [0008], a radio communication method for a user equipment (UE)), comprising: 
determining, based on receiving a slot format indicator, a first slot format for communications of a first cyclic prefix (CP) type in a slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE receives a slot format information (SFI) and determines the slot pattern of a reference numerology of one BWP (i.e. BWP0 and BWP1), where the numerology is a cyclic prefix length. The reference numerology refers to a reference cyclic prefix length (i.e. NCP)), wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP (i.e. BWP0 and BWP1) indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.);
determining, based on the first slot format, a second slot format for communications of a second CP type in the slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the numerology is a cyclic prefix length. The other numerology refers to a different cyclic prefix length (i.e. a CP length different than NCP)), wherein the second slot format indicates, for each of second set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.);
receiving, in one or more of the first set of multiple symbols in the slot determined to be a downlink symbol based on the first slot format, a first communication according to a first timeline (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives a downlink communication in different symbols according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1)), wherein the first timeline is based on the first CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern of the reference numerology includes the reference cyclic prefix length (i.e. NCP));
receiving, in one or more of the second set of multiple symbols in the slot determined to be a downlink symbol based on the second slot format, a second communication according to a second timeline (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives a downlink communication in different symbols according to the slot pattern of the numerology BWP2), wherein the second timeline is based on the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern on the numerology BWP2 includes a different CP length than the NCP), and wherein the second communication is multiplexed with the first communication in the slot (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink communication of the BWP2 is multiplexed in the frequency domain with the downlink communication of the BWP0 and BWP1 in the slot); 
decoding the first communication (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1), and decodes the downlink communication); and 
decoding the second communication (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the numerology BWP2, and decodes the downlink communication).

underlined features: regarding claim 1, decoding the first communication based on a first length of the first CP type; and 
decoding the second communication based on a second length of the second CP type.

However, Frenger teaches decoding the first communication based on a first length of the first CP type (Frenger, [0035], Fig. 3, [0037], an UE receives a symbol with a fixed CP length and uses the CP duration for decoding all subframes with fixed CP duration); and 
decoding the second communication based on a second length of the second CP type (Frenger, [0035], Fig. 3, [0037], the UE receives a second symbol with a dynamic CP length and uses the dynamic CP duration for decoding the corresponding symbols and subframes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda to have the features, as taught by Frenger, in order to avoid unnecessarily long CP for UEs that do not experience a large delay spread, where this long CP degrades the performance (Frenger, [0008]).

As to claim 2, Takeda teaches further comprising receiving the slot format indicator in radio resource control signaling from a base station (Takeda, Fig. 20, [0200], the base station transmits the SFI, slot pattern information, BWP, numerology, and slot by higher layer signaling (e.g. RRC signaling)).

As to claim 3, Takeda teaches wherein determining the second slot format is further based on receiving, from a base station, a second slot format indicator (Takeda, [0091], [0098], Fig. 6B, [0100]-[0101], the UE determines the slot pattern of other numerologies (BWP2) based on the SFI3 received from the base station).

As to claim 4, Takeda teaches wherein determining the second slot format comprises determining the second slot format to comply with the first slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology) such that: 
one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink (D) symbols in the slot pattern for BWP0 and BWP1 overlap in the time domain with the downlink (D) symbols in the slot pattern for BWP2); and 
one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the uplink (U) symbols in the slot pattern for BWP0 and BWP1 overlap in the time domain with the uplink (U) symbols in the slot pattern for BWP2). 

As to claim 5, Takeda teaches wherein determining the second slot format comprises interpolating the second slot format from the first slot format based on the second timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1) which is associated with the BWP2 and its slot pattern). 

As to claim 6, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as the one or more second slot format downlink symbols based on determining the overlap in the time domain with the one or more first slot format downlink symbols in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. A “D” symbol in the slot pattern of the reference numerology (BWP0 and BWP1) is converted into “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain). 

As to claim 7, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as the one or more second slot format uplink symbols based on determining the overlap in the time domain with the one or more first slot format uplink symbols in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. A “U” symbol in the slot pattern of the reference numerology (BWP0 and BWP1) is converted into “U, U” symbols in the slot pattern for BWP2, based on the overlap in the time domain).

As to claim 8, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as one or more second slot format flexible symbols based on determining an overlap in the time domain with one or more first format flexible symbols in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. “U” and “D” symbols in the slot pattern of the reference numerology (BWP0 and BWP1) are converted into “U, U” and “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain. As shown in Fig. 1A, the symbols are configured as DL or UL. Additionally, GP can be configured as U or D).

As to claim 9, Takeda teaches wherein interpolating the second slot format comprises determining one or more symbols in the second slot format as one or more second slot format reserved symbols based on determining an overlap in the time domain with both a first format downlink symbol and a first format uplink symbol in the first timeline (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1), where the interpretation is performed by converting a symbol of the slot pattern of the reference numerology (BWP0 and BWP1) in the time domain into two symbols of the slot pattern for BWP2. “U” and “D” symbols in the slot pattern of the reference numerology (BWP0 and BWP1) are converted into “U, U” and “D, D” symbols in the slot pattern for BWP2, based on the overlap in the time domain).

As to claim 10, Takeda teaches further comprising receiving a configuration comprising one or more rules for interpolating the second slot format, wherein determining the second slot format is based at least in part on the one or more rules (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 3, [0075]-[0078], [0084], the UE receives the SFI and also receives a table, where both indicate how to interpret the SFI in order to obtain the slot pattern for different BWPs. The slot pattern for BWP2 is an interpretation of the slot pattern of the reference numerology (BWP0 and BWP1)). 

As to claim 11, Takeda teaches wherein the at least one of the first slot format or the second slot format include one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format (Takeda, Figs 1A-1B, [0042]-[0049], Figs. 2B, 4, 5, 11, a guard period or GP is included in the slot patterns for the BWPs between the symbols of the different BWPs, where during the GP is used to switch between DL and UL, and no communication is performed).

As to claim 12, Takeda teaches further comprising receiving a second slot format indicator from which a second slot format is derived, wherein receiving the second communication according to the second timeline is further based on the second slot format (Takeda, Figs. 6A-6B, [0093]-[0102], the UE receives a SFI3 from which the slot pattern of the BWP2 is determined, in order to receive the downlink communication in the symbols according to the slot pattern of the numerology BWP2).

As to claim 13, Takeda teaches further comprising multiplexing, within the slot, a third communication based on the first CP type and a fourth communication based on the second CP type (Takeda, Figs. 2B, [0065]-[0070], Fig. 3, Figs. 6A-6B, [0093]-[0102], Figs. 10A-10B, [0124]-[0134], as shown in the Figures, different communications and BWPs are multiplexed within the slot, such as BWP1 which has a similar numerology (i.e. CP length) as BWP0. Similar to having BWP1 using the same numerology as BWP0, there can be an additional BWP (i.e. BWP3) similar to the BWP2, since Takeda indicates that different BWPs are configured to perform different communications); and 
transmitting, within the slot, the third communication based on the first timeline and the fourth communication based on the second timeline (Takeda, Figs. 2B, [0065]-[0070], Fig. 3, Figs. 6A-6B, [0093]-[0102], Figs. 10A-10B, [0124]-[0134], as shown in the Figures, different communications and BWPs are multiplexed within the slot, such as BWP1 which has a similar numerology (i.e. CP length) as BWP0. Similar to having BWP1 using the same numerology as BWP0, there can be an additional BWP (i.e. BWP3) similar to the BWP2, since Takeda indicates that different BWPs are configured to perform different communications). 

As to claim 14, Takeda teaches further comprising: 
decoding the first communication associated with the first CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1), and decodes the downlink communication, where the numerology is a cyclic prefix length (i.e. NCP)); and 
decoding the second communication associated with the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the numerology BWP2, and decodes the downlink communication. The numerology BWP2 refers to a different cyclic prefix length (i.e. a CP length different than NCP)), wherein the first subcarrier spacing is different than the second subcarrier spacing (Takeda, [0003], [0037], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the BWP0 and BWP2 comprise different subcarrier spacings, such as 15 kHz for BWP0 and 30 kHz for BWP2). 

Takeda teaches the claimed limitations as stated above. Takeda does not explicitly teach the following underlined features: regarding claim 14, decoding the first communication based on a first subcarrier spacing; and
decoding the second communication based on a second subcarrier spacing.

based on a first subcarrier spacing (Frenger, [0034]-[0037], Fig. 3, an UE receives a symbol with a fixed CP length and corresponding sub-carrier spacing and uses them for decoding all subframes with fixed CP duration); and
decoding the second communication based on a second subcarrier spacing (Frenger, [0034]-[0035], Fig. 3, [0037], the UE receives a second symbol with a dynamic CP length and corresponding sub-carrier spacing and uses them for decoding the corresponding symbols and subframes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda to have the features, as taught by Frenger, in order to avoid unnecessarily long CP for UEs that do not experience a large delay spread, where this long CP degrades the performance (Frenger, [0008]).

As to claim 29, Takeda teaches an apparatus for wireless communication (Takeda, [0008], Figs. 22-24, [0244], a user equipment (UE) performing a radio communication method), comprising: 
a transceiver (Takeda, Figs. 22-24, [0244], [0252], the UE includes a communication apparatus 1004 to transmit and receive radio communications); 
a memory configured to store instructions (Takeda, Figs. 22-24, [0244]-[0251], the UE includes a memory and storage to store software (program)),; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to (Takeda, Figs. 22-24, [0244]-[0251], the UE includes a processor 1001 that is connected with the communication apparatus, memory, and storage, in order to execute the stored software and perform the functions of the UE): 
(Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE receives a slot format information (SFI) and determines the slot pattern of a reference numerology of one BWP (i.e. BWP0 and BWP1), where the numerology is a cyclic prefix length. The reference numerology refers to a reference cyclic prefix length (i.e. NCP)), wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP (i.e. BWP0 and BWP1) indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
determine, based on the first slot format, a second slot format for communications of a second CP type in the slot (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the numerology is a cyclic prefix length. The other numerology refers to a different cyclic prefix length (i.e. a CP length different than NCP)), wherein the second slot format indicates, for each of second set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible (Takeda, Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern for BWP2 indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc.); 
receive, in one or more of the first set of multiple symbols in the slot determined to be a downlink symbol based on the first slot format, a first communication according to a first timeline (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives a downlink communication in different symbols according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1)), wherein the first timeline is based on the first CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern of the reference numerology includes the reference cyclic prefix length (i.e. NCP)); 
receive, in one or more of the second set of multiple symbols in the slot determined to be a downlink symbol based on the second slot format, a second communication according to a second timeline (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], the UE receives a downlink communication in different symbols according to the slot pattern of the numerology BWP2), wherein the second timeline is based on the second CP type (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the slot pattern on the numerology BWP2 includes a different CP length than the NCP), and wherein the second communication is multiplexed with the first communication in the slot (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], the downlink communication of the BWP2 is multiplexed in the frequency domain with the downlink communication of the BWP0 and BWP1 in the slot); 
decode the first communication (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1), and decodes the downlink communication); and 
decode the second communication (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255], the UE receives the downlink communication according to the slot pattern of the numerology BWP2, and decodes the downlink communication).

Takeda teaches the claimed limitations as stated above. Takeda does not explicitly teach the following underlined features: regarding claim 29, decode the first communication based on a first length of the first CP type; and 
decode the second communication based on a second length of the second CP type.

However, Frenger teaches decode the first communication based on a first length of the first CP type (Frenger, [0035], Fig. 3, [0037], an UE receives a symbol with a fixed CP length and uses the CP duration for decoding all subframes with fixed CP duration); and 
decode the second communication based on a second length of the second CP type (Frenger, [0035], Fig. 3, [0037], the UE receives a second symbol with a dynamic CP length and uses the dynamic CP duration for decoding the corresponding symbols and subframes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda to have the features, as taught by Frenger, in order to avoid unnecessarily long CP for UEs that do not experience a large delay spread, where this long CP degrades the performance (Frenger, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. U.S. Patent Applicant Pub. No. 2019/0053227 – Method and apparatus for handling SFI (slot format information) collision in a wireless communication system.
Park et al. U.S. Patent Applicant Pub. No. 2019/0191433 – Method and apparatus for transmitting and receiving control information and data information in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473